1 ||LEE T. DICKER, SBN. 48953

KEVIN S. DICKER, SBN. 179315

2 ||LEONARD, DICKER & SCHREIBER LLP

10940 Wilshire Boulevard, Suite 2100

3 ||Los Angeles, CA 90024 JS-6
Phone: (310) 551-1987

Idicker@idslaw.com

kdicker@ldslaw.com

o=

Attorneys for Creditor
Legacy Effects LLC

yy DA Ww

oo

9 UNITED STATES DISTRICT COURT
10 CENTRAL DISTRICT OF CALIFORNIA

1]
12
13 || IN RE SHANE PATRICK MAHAN, DISTRICT COURT CASE NO.:

va 2:21-cv-2034-RGK

 

Debtor BANKRUPTCY COURT CASE NO.::
15 9:19-bk-11625-DS
16 ADVERSARY CASE NO.:
9:19-ap-01057-DS
17 || LEGACY EFFECTS LLC
18 [PROPOSED] ORDER
7 Appellant
VS, Judge: Hon. R. Gary Klausner

20
21 || JEREMY FAITH, et al.

22 Appellees
23

 

24
25
26
27 . . . . . . .

7 Pursuant to the stipulation of the parties, this appeal is dismissed.
LEONARD

OER HIEER [PROPOSED] ORDER

 

 

 
—_—

Each party shall bear its own fees and costs on appeal.

IT IS SO ORDERED.

DATED: May4, 2021

 

Hon. R. Gary Klausner

Oo won NI Kno ue Le WY WNW

NO NO PO KO NO NO NO RO Rw wm ol el
YN UH Ff WY NO K§ DOD OO CO DQ DA WH BR WHO HP KY OC

28

LEONARD 2
SCHREIBER [PROPOSED] ORDER

 

 

 
28

LEONARD
DICKER &
SCHREIBER

 

 

PROOF OF SERVICE OF DOCUMENT

| am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is: 10940 Wilshire Boulevard, Suite 2100, Los Angeles, CA 90024.

A true and correct copy of the foregoing document entitled (specify): [PROPOSED] ORDER will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Pursuant to controlling General Orders and LBR, the foregoing document will be served by the court via NEF
and hyperlink to the document. On May 3, 2021, | checked the CM/ECF docket for this bankruptcy case or
adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
receive NEF transmission at the email addresses stated below:

Joseph P Buchman — jbuchman@bwslw.com: dwetters@bwslaw.com

Theron S Covy — tcovey@raslg.com
Jeremy W Faith (TR) Trustee@MarguliesFaithlaw.com; C118@ecfcbis.com;Helen@MarguliesFaithLaw.com

Brian D Fittipaldi — brian fittipaldi@usdoj.gov
Todd A Frealy — taf@Inbyb.com

Richard Poole Steelman, Jr —rps@Inbyb.com
Andrew Goodman — agoodman@andyglaw.com

John D Monte — johnmontelaw@gmail.com

Meghan Canty Murphey — meqhan@themurpheylawyers.com; lorraine@themurpheylawyers.com
Richard J neo — rreynolds@bwslaw.com: rjrnef@bwslaw.com, feabezas@bwslaw.com
Lindsey L Smith — lis@Inbyb.com

Valerie Smith — claims@recoverycorp.com

United States Trustee — ustpregion16.nd.ecf@usdoj.gov

2. SERVED BY UNITED STATES MAIL:

On May 3, 2021, | served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Shane Patrick Mahan Grobstein Teeple LLP
Legacy Effects, LLC 6300 Canoga Avenue Suite 1500W
340 Parkside Drive Woodland Hills, CA 91367

San Fernando, CA 91340

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
(state ate method for each person or r entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on "on (date)
May 3, 2021, | served the following persons and/or entities by personal delivery, overnight mail service, or (for
those who consented in writing to such service method), by facsimile transmission and/or email as follows.
Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will
be completed no later than 24 hours after the document is filed.

Hon. R. Gary R. Klausner

United States District Court

255 East Temple Street, 8th Floor
Los Angeles, CA 90012

| declare under penalty of perjury under the laws of the United States that the fo mn AM.
5/3/2021 Sue McGuffin Williams i Loos
<_—

Date Printed Name

 

 
